Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 7-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz (US 10,183,214 B2.
As per claim 1, Katz discloses a craps gaming system, comprising: a craps table comprising a dealer console configured to control play at the craps table and a shooter console (see fig. 3, shooter 104) configured to enable a shooter to place bets while also being the shooter, the dealer console and the shooter console being connected over a network (see fig. 4B); and a plurality of player consoles configured to accommodate a single player, each player console configured to enable the single player to place bets on a craps game played on the craps table, wherein the dealer console is configured to communicate with each player console and generate a list of players eligible to be the shooter and to provide an invitation to one player on the list of players to be a new shooter when a prior shooter has crapped out (see figs. 4A, 4B, 5 and 6; this is an inherent feature when a shooter loses or craps out, a new shooter or a replacement comes onboard).

As per claim 8, Katz discloses the craps gaming system as recited in claim 1, wherein each player console includes a display displaying a graphical user interface and associated content unique to each single player (see figs. 4A, 4B; each player terminal comes with a display and a graphical user interface).
As per claim 9, Katz discloses the craps gaming system as recited in claim 8, wherein when an invited player accepts the invitation to be the shooter, the dealer console is further configured to cause the network to mirror the graphical user interface and associated content from the accepting player’s player console to the shooter console (see figs. 4A, 4B).
As per claim 10, Katz discloses the craps gaming system as recited in claim 1, wherein each player console is located in close proximity to the craps table (see figs. 5, 6).
As per claim 11, Katz discloses a craps gaming system, comprising: a craps table (see figs. 5 and 6); a dealer console configured to control play at the craps table (see fig. 3, staffs at table 112); a shooter console configured to enable a shooter to place bets while also being the shooter (see fig. 3, 104); and a plurality of player consoles, each player console configured to accommodate a single player, the plurality of player consoles, the dealer console and the shooter console being connected over a network, each player console configured to enable the single player to place bets on a craps game played on the craps table, wherein the dealer console is configured to communicate with each player console and generate a list of players eligible to be the shooter and to provide an invitation to one player on the list of players to be a new shooter when a prior shooter 
As per claim 17, Katz discloses the craps gaming system as recited in claim 11, wherein each player console includes a seat for the single player (see figs. 4A, 4B).
As per claim 18, Katz discloses the craps gaming system as recited in claim 11, wherein each player console includes a display displaying a graphical user interface and associated content unique to each single player (see figs. 4A, 4B; each player terminal comes with a display and a graphical user interface)..
As per claim 19, Katz discloses the craps gaming system as recited in claim 18, wherein when an invited player accepts the invitation to be the shooter, the dealer console is further configured to cause the network to mirror the graphical user interface and associated content from the accepting player’s player console to the shooter console (see figs. 4A, 4B).
As per claim 20, Katz discloses the craps gaming system as recited in claim 11, wherein each player console is located in close proximity to the craps table (see figs. 5, 6).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 10,183,214 B2 in view of Wells (US 2009/0143141 A1).
As per claim 2, Katz does not disclose one or more sensors to sense dice but Wells disclose a gaming system as recited in claim 1, wherein the craps table includes a dice area and one or more sensors configured to sense when dice are added to the dice area and when dice are removed from the dice area [0822].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katz to include sensors within the dice area because it would accurately detect the number of dices added or removed.
As per claims 3-6, Katz does not disclose capacitive sensors and optical sensors as claimed but Wells discloses the craps gaming system as recited in claim 2, wherein the one or more sensors are capacitive sensors within the dice area ([0822], [0829]), wherein the one or more sensors are capacitive sensors placed under the dice area [0822], wherein the one or more sensors are optical sensors placed near the dice area [0715] and wherein the optical sensors are placed at different positions within a wall of the craps table [0715].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katz to include capacitive sensors within the dice area because it would accurately detect the number of dices added or removed.
As per claim 12.    Katz does not disclose one or more sensors to sense dice but Wells disclose a gaming system as recited in claim 11, wherein the craps table includes a dice area and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katz to include sensors within the dice area because it would accurately detect the number of dices added or removed.
As per claims 13-16, Katz does not disclose capacitive sensors and optical sensors as claimed but Wells discloses the craps gaming system as recited in claim 12, wherein the one or more sensors are capacitive sensors within the dice area [0822], wherein the one or more sensors are capacitive sensors placed under the dice area, wherein the one or more sensors are optical sensors placed near the dice area [0715] and wherein the optical sensors are placed at different positions within a wall of the craps table [0715].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katz to include capacitive sensors within the dice area because it would accurately detect the number of dices added or removed.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715